Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  Dependent claims should begin with ‘the’ and not ‘a’.  Therefore, “a herbicidal composition” should be changed to “the herbicidal composition”.  
Claim 14 is objected to because of the following informalities:  “application to the locus of a weed controlling amount of a composition” should be changed to “applying to the locus of a weed a weed controlling amount of a composition”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “application to the locus of a weed controlling amount of a composition” which is vague and confusing.  It is unclear if the limitation is directed to ‘an application to the locus of the weed’ or ‘an application to the locus a weed controlling amount’. The metes and bounds of the method step is unclear and have been given their broadest reasonable interpretation in view of the specification.  For the purpose of examination the limitation is treated as a method of controlling weeds at “a locus” comprising applying to “the locus” a weed controlling amount of the composition.  The amount is defined within the specification as ranging from 10-2000 g/ha and the locus is defined as the area at which plants are grown and will grow.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step of how formula (I) is used as an herbicide.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to the use of a compound rather than useful a process, machine, article of manufacture or a composition or matter.  Therefore the claimed invention lacks patentable utility.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mound et al. (US 2015/0342185; December 3, 2015).
Applicant’s Invention
Applicant claims a compound of formula (I)

    PNG
    media_image1.png
    201
    446
    media_image1.png
    Greyscale

wherein R1 is methyl; R2 and R3 are methyl or methoxy; R4 is preferably C1-2 alkoxy, -C(=O)C1-C3 alkyl or –C(=O)C1-C3 haloalkyl; and G is preferably hydrogen, -C(O)C1-C6alkyl or C(O)-O-C1-C6alkyl; or an agriculturally acceptable salt thereof (claims 1-10 and 15).

Applicant claims a method of controlling weeds at a locus comprising application to the locus a weed controlling amount of the herbicidal composition (claim 14).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Mound teaches a compound of Formula (I) 
    PNG
    media_image2.png
    193
    266
    media_image2.png
    Greyscale
where X is methyl or chlorine; R1 is methyl or chlorine; R2 is hydrogen, methyl or C1-C3 alkoxyl; R3, R4, R5 and R6 are hydrogen; and Y is CR8R9 [0012].  
R8 and R9 taken together are –(CH2)n8-X2-(CH2)n9- wherein n8 and n9 are both 2; X2 is selected from NH, N(C1-C3alkyl), N[C(O)C1-C3alkyl], N[C(O)C1-C2fluoroalkyl] or N(C1-C2alkoxy).  G is hydrogen, -C(Xa)-Ra or –C(Xb)-Xc-Rb, whereing Xa, Xb and Xc are oxygen, Ra is C1-C21alkyl and Rb is C1-C18 alkyl; or an agriculturally acceptable salt thereof [0019].  This would form the structural portion of formula (I) below, 

    PNG
    media_image3.png
    126
    148
    media_image3.png
    Greyscale

wherein X2 correlates the N-R4 group. 
The invention also includes methods of controlling weeds with a composition comprising formula (I) with a substantially inert agrochemically acceptable adjuvant [0249].  The herbicidal composition also comprises one or more further herbicides and or a safener [0296; 0326-329].  The compounds are applied at application rates of 5-1000 g/ha which is within the weed controlling range defined in the specification [0318].  The compounds and compositions are applied pre-emergence, post-emergence or as a seed treatment to the seed or soil [00345-346].
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 1-3 and 5-10 of the instant application, Mound et al. encompasses the claimed structure without specificity, however Y encompasses the structural portion 
    PNG
    media_image3.png
    126
    148
    media_image3.png
    Greyscale
 when R8 and R9 taken together is–(CH2)n8-X2-(CH2)n9-.  

A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Mound et al. to make the compound of formula (I) with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Mound et al. and make the compound of formula (I) since the compound is encompassed within the scope of formula (I).  With respect to claim 4, one of ordinary skill would have been motivated at the time of the invention to combine the teachings of Mound et al. and make the compound of 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/         Primary Examiner, Art Unit 1617